internal_revenue_service number release date index number ----------------------- ------------- ----------------- -------------------------------- ------------------------------- in re --------------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ------------------------------------------------------ telephone number -------------------- refer reply to cc ita b06 plr-134398-07 date date legend taxpayer corp x y b k z ------------------ ---------------------- ---------------------------------------------- ----------------------- ----------------------------------- --- ------------------ ---------------- dear ---------------- this letter responds to your ruling_request dated date concerning the application of sec_455 of the code to a payment that entitles the payer to among other things a lifetime subscription to a magazine offered by taxpayer specifically you request the following rulings taxpayer may defer the portion of a payment attributable to a lifetime magazine subscription under sec_455 plr-134398-07 taxpayer’s method of determining the portion of a payment attributable to a lifetime magazine subscription is a permissible allocation method under sec_455 and the 25-year period over which taxpayer recognizes under sec_455 the portion of a payment determined attributable to a lifetime magazine subscription is a reasonable period facts taxpayer is the common parent of an affiliated_group that includes corp x corp x computes its income under the accrual_method of accounting and is engaged in the business of developing servicing and marketing y in k for each of the k corp x sells a fixed term and lifetime z corp x solicits individuals for a lifetime z after they have paid for their first term the price of a lifetime z varies and is paid in b monthly installments a lifetime z entitles an individual to several benefits including a premium gift and a magazine delivered six to eight times a year for life of the individual taxpayer represents that corp x has a liability within the meaning of sec_455 to furnish or deliver on a subscription basis magazines to each individual who purchases a lifetime z over the lifetime of the individual further taxpayer represents that a portion of the payment received by corp x from an individual for a lifetime z is an amount which is received in connection with and is directly attributable to corp x’s liability to furnish or deliver magazines beyond the close of the taxable_year in which such payment is received and which is income from a subscription to a magazine corp x allocates a payment for a lifetime z only between the premium gift and lifetime magazine subscription corp x makes no allocation for any other_benefits provided taxpayer represents that the allocation is based on an independent valuation analysis corp x recognizes as prepaid_subscription_income under sec_455 on a straight- line basis over years the portion of the payment determined attributable to a lifetime magazine subscription law and analysis sec_455 provides that a taxpayer may elect to include prepaid_subscription_income in gross_income for the taxable years during which a liability to furnish or deliver a periodical exists rather than for the year income was received sec_455 provides that the term prepaid_subscription_income means any amount includible in gross_income which is received in connection with and is directly attributable to a liability which extends beyond the close of the taxable_year in which such amount is received and which is income from a subscription to a newspaper magazine or other periodical sec_455 provides that the term liability means a liability to furnish plr-134398-07 or deliver a newspaper magazine or other periodical sec_455 provides that if a taxpayer has elected to apply the provisions of sec_455 to a trade_or_business in connection with which prepaid_subscription_income is received and if its liability to furnish or deliver a newspaper magazine or other periodical ends for any reason then so much of the prepaid_subscription_income attributable to such liability as was not includable in its gross_income under sec_455 for preceding_taxable_years shall be included in its gross_income for the taxable_year in which such liability ends sec_456 allows a taxpayer which is a membership_organization and which receives prepaid_dues_income in connection with its trade_or_business of rendering services or making available membership privileges to elect to include such income in gross_income ratably over the taxable years during which its liability to render such services or extend such privileges exists if such liability does not extend over a period of time in excess of months in revrul_69_132 1969_1_cb_141 a membership_organization had two classes of members general and special from whom it received dues general members paid annual dues of 5x dollars in advance for which they received all services and membership privileges of the association special members paid annual dues of 10x dollars in advance for which they received the same service and membership privileges as general members and in addition had use of exhibit space in the association’s national headquarters general members had to pay rent for exhibit space the service ruled that the portion of the dues paid_by special members attributable to the exhibit space in the association’s national headquarters is in the nature of rent and therefore is not prepaid_dues_income to the association as defined in sec_456 for purposes of the election under sec_456 conclusion the representations above form a material basis for the issuance of this ruling based solely on the information and the representations provided we conclude that taxpayer may defer under sec_455 that portion of the payment received from an individual for a lifetime z which is received in connection with and is directly attributable to corp x’s liability to furnish or deliver magazines beyond the close of the taxable_year in which such payment is received and which is income from a subscription to a magazine we do not address the requested rulings that taxpayer’s method of determining the portion of a lifetime z payment attributable to a lifetime magazine subscription is a permissible allocation method under sec_455 and the 25-year period over which taxpayer recognizes under sec_455 the portion of a payment determined attributable to a lifetime magazine subscription is a reasonable period because of the inherently factual nature of such determinations we are unable to provide the requested rulings see sec_4 of revproc_2008_3 i r b except as expressly provided herein no opinion is expressed or implied concerning the tax consequence of any aspect of any transaction or item discussed or plr-134398-07 referenced in this letter further no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth by the above ruling a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative s the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george baker senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of letter copy for sec_6110 purposes
